Citation Nr: 1018555	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  09-00 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to accrued benefits.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1969, for which he received an honorable discharge 
from service.  He also served on active duty from December 
1969 to March 1975; however, the Veteran was discharged from 
his second period of service under dishonorable conditions, 
by reason of sentence by General Court Martial.  In April 
1984, the Department of Veterans Affairs (VA) determined that 
the Veteran was not insane at the time of the offense that 
resulted in his dishonorable discharge.  Therefore, 
entitlement to VA benefits may only be granted based upon the 
Veteran's first period of active service, as discharge from 
service by reason of sentence of a General Court Martial, 
without a showing in insanity, is a bar to VA benefits.  See 
38 C.F.R. § 3.12 (2009).  

The Veteran died in July 2001.  The appellant is seeking 
entitlement to accrued benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision from the VA 
Regional Office (RO) above.  

This appeal arises from a claim for entitlement to dependency 
and indemnity compensation (DIC) benefits, via VA Form 21-
534, filed at the RO in October 2007.  In her claim, the 
appellant indicated that she was not claiming service 
connection for cause of death.  Thereafter, the RO issued the 
January 2008 rating decision, which granted entitlement to 
death pension, effective October 2007, and denied entitlement 
to accrued benefits.  In July 2008, the appellant submitted a 
notice of disagreement (NOD) as to the January 2008 rating 
decision; however, she also stated that her husband's death 
should be considered service-connected, although service 
connection for cause of the Veteran's death was not addressed 
by the January 2008 rating decision.  Nevertheless, the RO 
issued a Statement of the Case (SOC) addressing the issues of 
entitlement to accrued benefits and entitlement to service 
connection for cause of death, and the appellant submitted a 
substantive appeal, via VA Form 9.  Thereafter, the RO issued 
a Supplemental SOC and certified both issues to the Board.  

While the RO issued an SOC and SSOC addressing the issue of 
service connection for cause of the Veteran's death, the 
Board finds that the issue of service connection for cause of 
the Veteran's death is not currently before the Board, as the 
appellant did not file a claim for that benefit and the 
January 2008 rating decision did not address that issue.  In 
this regard, the Board notes that the appellant previously 
filed a claim for entitlement to service connection for cause 
of the Veteran's death, which the RO denied in a rating 
decision dated January 2002.  The appellant filed an NOD as 
to the January 2002 rating decision; however, she did not 
perfect her appeal by submitting a substantive appeal 
following an SOC issued in July 2002.  Instead, the appellant 
requested that her appeal be reviewed by a Decision Review 
Officer and, in August 2002, a DRO issued another SOC denying 
entitlement to service connection for cause of the Veteran's 
death.  The next communication received from the appellant 
was the October 2007 claim for DIC benefits, which is the 
basis of this appeal and which did not include any indication 
that the appellant was again seeking entitlement to service 
connection for cause of the Veteran's death.  Therefore, the 
Board finds that the issue of entitlement to service 
connection for cause of the Veteran's death is not currently 
on appeal and will not be addressed herein.  


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2001.  

2.  The appellant filed a claim seeking entitlement to 
dependency and indemnity compensation (DIC) benefits on 
October 30, 2007, more than one year after the Veteran's 
death.  

3.  At the time of his death, the Veteran had no pending 
claims for VA benefits.  


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to all benefits due and 
unpaid the Veteran at the time of his death in July 2001.  In 
this context, the law provides that, upon the death of a 
veteran, a surviving spouse may be paid periodic monetary 
benefits to which the veteran was entitled at the time of the 
veteran's death, and which were due and unpaid for a period 
not to exceed two years, based on existing rating decisions 
or other evidence that was on file when he died.  38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2009); 38 C.F.R. § 3.1000 (2009).  
The application for accrued benefits must be filed within one 
year after the date of the veteran's death.  38 C.F.R. § 
3.1000(c).  By statute, an appellant takes the veteran's 
claims as they stood on the date of his death.  Zevalkink v. 
Brown, 102 F.3d 1236 (Fed. Cir. 1996).  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) concluded that, for a surviving 
spouse to be entitled to accrued benefits, "the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision."  Therefore, in order for a claimant to prevail 
on an accrued benefits claim, the record must show that (i) 
the appellant has standing to file a claim for accrued 
benefits, (ii) the Veteran had a claim pending at the time of 
death, (iii) the Veteran would have prevailed on the claim if 
he had not died; and (iv) the claim for accrued benefits was 
filed within one year of the veteran's death.  38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. 
Cir. 1998).

The appellant's claim cannot be granted because it is 
untimely.  As noted above, this appeal arises from a claim 
for DIC benefits filed via VA Form 21-534, in October 2007, 
more than 6 years after the Veteran's death in July 2001.  
Review of the record reveals that the appellant filed a claim 
for DIC benefits, including entitlement to accrued benefits, 
in the year following the Veteran's death.  See September 
2001 VA Form 21-534.  However, the appellant's claim was 
denied in a rating decision dated October 2001 and she did 
not perfect an appeal as to the denial of entitlement to 
accrued benefits at that time.  The next time she is shown to 
seek entitlement to accrued benefits is in October 2007, 
which is well after the one year limit for filing accrued 
benefits claims.  Therefore, the Board finds that the 
appellant's claim for accrued benefits was untimely.  See 38 
C.F.R. § 3.1000(c).

Furthermore, after reviewing the evidence of record, the 
Board finds there is no evidence showing that there were any 
claims pending at the time of the Veteran's death in July 
2001.  The evidence shows that, in February 2000, the Veteran 
filed a claim to reopen claims of entitlement to service 
connection for a skin disability, nervous disorder, hearing 
impairment, and liver disorder that had been previously 
denied.  However, the Veteran did not submit new and material 
evidence sufficient to reopen the claims, as requested by the 
RO, and his claim to reopen was denied in May 2000.  The 
Veteran did not appeal the RO's determination and, thus, the 
May 2000 rating decision became final prior to the Veteran's 
death.  See 38 U.S.C.A. § 7105 (West 2002).  

In evaluating this claim, the Board is sympathetic to the 
appellant.  Unfortunately, the Board is unable to provide a 
legal remedy in this case, given the lack of entitlement to 
the benefit sought under the law.  Indeed, the Board is bound 
by the law and is without authority to grant benefits on the 
basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 
2009); see Harvey v. Brown, 6 Vet. App. 416 (1994).  
Accordingly, the claim for accrued benefits is denied due to 
the lack of entitlement under the law.  Sabonis v. West, 6 
Vet. App. 426, 430 (1994).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

ORDER

Entitlement to accrued benefits is denied.  



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


